Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 12-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nishiuchi et al. (Pub No. US 2014/0117526 A1, hereinafter Nishiuchi).
	With regards to claim 1, Nishiuchi teaches an assembly jig set of semiconductor module having a plurality of semiconductor chips, the assembly jig set comprising: 
a first outer frame jig (see Figs. 13 and 15, first outer frame jig 60); and 
a plurality of inner piece jigs positioned by the first outer frame jig and each having a sectioned shape corresponding to the first outer frame jig (see Figs. 13 and 15, plurality of inner piece jigs 62 and 62b with a shape to first outer frame jig 60), 
wherein at least one of the inner piece jigs has a plurality of opening portions for positioning the semiconductor chips (see Figs. 13 and 15, ¶97, inner piece jigs 62a and 62b with a plurality of opening portions 63a/63b for chip positions, 62a and 62b are independently attached and detached, indicating plurality).


a main body portion provided with the opening portions (see Figs. 13 and 15, from inner jig 62a, main body portion with an opening 63a/63b); and 
an outer protruding portion extending from the main body portion and for being hooked and attached to the first outer frame jig (see Figs. 13 and 15, outer protruding portion extending from main body portion, hooked and attached to first outer frame jig via 60e).

With regards to claim 3, Nishiuchi teaches the assembly jig set according to claim 2, wherein the outer protruding portion is provided at a position opposing to any one of the opening portions (see Figs. 13 and 15, outer protruding portion at position opposing opening portions 63a / 63b).

With regards to claim 4, Nishiuchi teaches the assembly jig set according to claim 1, wherein the opening portions of the inner piece jigs each have an inner protruding portion for positioning the semiconductor chips (see Figs. 13 and 15, opening portions 63a/63b with inner protruding portion present between 63a/63b).

With regards to claim 5, Nishiuchi teaches the assembly jig set according to claim 1, wherein the inner piece jigs have a first inner piece jig and a second inner piece jig, and the first inner piece jig has an opening portion, three sides of the opening portion being defined by a main body portion of the first inner piece jig, and one side of the opening portion being defined by a main body portion of the second inner piece jig (see Figs. 13 and 15, inner piece jigs 62 comprised of 62a and 62b, first piece 62a with opening portion 63a, three sides from main body portion surrounding 63a, one side defined by position of main body portion of second piece 62b).

With regards to claim 8, Nishiuchi teaches the assembly jig set according to claim 1, wherein the inner piece jigs each have a recognition mark for positional recognition (see Figs. 13 and 15, recognition mark shown as holes from 60e for example).

With regards to claim 12, Nishiuchi teaches the assembly jig set according to claim 1, wherein the inner piece jigs include a pair of a first inner piece jig and a second inner piece jig, and the pair of the first inner piece jig and the second inner piece jig has an outer shape that can be inserted into an opening portion of the first outer frame jig (see Figs. 13 and 15, inner piece jig comprised of 62a and 62b and both have outer shapes that fit opening of frame 60).

With regards to claim 13, Nishiuchi teaches the assembly jig set according to claim 12. wherein the first inner piece jig and the second inner piece jig each have: 
a main body portion provided with at least one opening portion for positioning a semiconductor chip (see Fig. 13 and 15, main body portion with opening 63a); and 
an outer protruding portion extending from the main body portion and for being hooked to an edge of the opening portion of the first outer frame jig (see Fig. 13 and 15, outer protruding portion hooking to an opening of outer frame 60).

With regards to claim 14, Nishiuchi teaches the assembly jig set according to claim 13, wherein the outer protruding portion is provided at a position opposing to any one of the at least one opening portion of the first inner piece jig and the at least one opening portion of the second inner piece jig (see Fig. 13 and 15, outer protruding portion at position opposing opening portion 63a).


With regards to claim 17, Nishiuchi teaches the assembly jig set according to claim 12, wherein the first inner piece jig and the second inner piece jig each have a recognition mark for positional recognition (see Fig. 13 and 15, both 62a and 62b have recognition marks from for example 60e).

Allowable Subject Matter
Claims 6, 7, 9-11, 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JML